Citation Nr: 1602693	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  09-01 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected lumbar strain.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1966 to October 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Seattle, Washington RO has assumed the jurisdiction based on the Veteran's residency.  

The Veteran testified at a February 2013 hearing held before the undersigned Acting Veteran's Law Judge (VLJ) via videoconference from the RO.  A transcript of the hearing is associated with the claims file.  

The appeal was remanded in July 2014 for further development.  The issue has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2014, the Board remanded the Veteran's claim for provision of a new VA examination, for gathering of private medical records, and for notice regarding elements of a secondary service-connection claim.  The AOJ contacted the Veteran with compliant notice, and regarding the outstanding private records, but he did not respond, and VA can take no further action to secure those records without his cooperation.  

With regard to the examination, the examiner was asked to address the presence of any current neurological conditions of the left knee, as well as to opine as to whether any current disability was at least as likely as not to have been caused or aggravated by the service-connected lumbar spine disability.  

The examiner adequately discussed the Veteran's neurological complaints, citing objective testing and the Veteran's subjective reports, and provided a detailed rationale with respect to that aspect of the claim.

Unfortunately, with regard to orthopedic complaints, the examiner failed to provide a rationale for the conclusory statements that there was no relationship between the back and knee problems.  Further, the statements do not specify whether the possibility of aggravation of the knee was considered.  Finally, there is no discussion of a Baker's cyst, as was directed in the Board's remand.

The AOJ therefore failed to fully comply with the remand directives.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further remand to correct the deficiencies is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the October 2014 examination.  If that examiner is not available, another, equally qualified examiner may be consulted.  A new examination is not necessary unless determined to be so by the examiner.  

The examiner must explain his opinion that there is no relationship between any left knee (to include meniscal damage, pain, Baker's cyst, etc.) and service-connected back problems.  A full and complete rationale is required.  Further, the examiner must discuss the possibility that any left knee disability was at least as likely as not aggravated (worsened beyond the natural progression) by the low back.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




